Title: To George Washington from Benjamin Lincoln, 3 May 1786
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston [May] 3d 1786

I was yesterday honored with the receipt of your Excellencys favor of the 16th Ulto.
It is probable that Mr Lear will be with you by the first of June I expect him from Portsmouth New Hampshire in about six days he will soon after commence his journey for Virginia I hope & trust your Excellency will find him a Gentleman of an amiable character. With real esteem & affection I have the honor of being Your Excellencys most Obedient Servant

B: Lincoln

